Exhibit 10.1

 



AMENDMENT NO. 1

TO THE INTELLECTUAL PROPERTY PURCHASE AGREEMENT

EFFECTIVE DATE AS OF DECEMBER 19, 2014

WHEREAS, DRAGON MALAYSIA LIMITED, A Labuan, Malaysia limited liability company
(the “Seller”) and ALGO MARKETS LIMITED, a Labuan, Malaysia limited liability
company (the “Buyer”) , collectively referred to as (the “Parties”), have
previously entered into the Intellectual Property Purchase Agreement dated as of
March 10, 2014 (the “Agreement”); and

WHEREAS, the Parties wish to amend that Agreement effective December 19, 2014
(the “Amendment Effective Date”).

NOW, THEREFORE, in consideration of, among other things, the premises,
representations, respective covenants and agreements contained herein, each part
hereby agrees to the following:

1.Section 1.3 shall be deleted in its entirety and replaced with the following
language “In consideration for the sale by Seller of the Purchased Assets to
Buyer, at the Closing, Buyer shall pay to Seller cash in the amount of US$128
million (the “Purchase Price”), by wire transfers of immediately available funds
to the account or accounts designated in writing by Seller as per the following
schedule: US$8 million by April 30th 2014 and the remaining US$120 million in
sixty equal monthly instalments of US$2 million each starting May 30th 2014. In
lieu of cash payments, the Buyer and Seller may agree to have the Buyer’s
majority owner, Clone Algo Inc. (the “Parent”) pay all or part of the remaining
US$120 million by issuing stock of the Parent to the Seller.”

2.Attachment A of this Amendment No. 1 is hereby added to the Agreement as
Exhibit C.

3.All other terms and conditions of the Agreement shall remain in full force and
effect.

 





 



 

4.This Amendment No. 1 may be executed in counterparts, each of which shall be
deemed to be an original and together shall be deemed to be one of the same
document. A facsimile copy of this Amendment No. 1 bearing the signature
(original of facsimile version) of both parties shall be binding on the parties.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to the
Agreement to be executed by their respective duly authorized officers as of the
Amendment Effective Date.

 

  ALGO MARKETS LIMITED         By: /s/ Kishore Bane     Kishore Bane     Finance
Director         DRAGON MALAYSIA LIMITED         By: /s/ Karamjit Singh    
Karamjit Singh     Managing Director

 

2

 

 

Attachment A

Exhibit C

As of December 19, 2014, the Seller acknowledges receiving approximately US$22
million from the Buyer. The Buyer acknowledges it still owes the Seller
approximately US$106 million under the Agreement.

The Seller hereby agrees to accept, as contemplated by Section 1.3 of the
Agreement, in lieu of cash payments, US$80 million worth of stock of Parent. The
Buyer agrees to have Parent issue 10 million shares of its common stock to
Seller with each share having a cost basis of US$8 per share.



3
 

 